
	
		I
		112th CONGRESS
		1st Session
		H. R. 1711
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Mr. Carson of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Child Care and Development Block Grant Act
		  of 1990 to require criminal background checks, inspections, and training of
		  child care providers.
	
	
		1.Short titleThis Act may be cited as the
			 Child Care Criminal Background Check
			 Act of 2011.
		2.PurposeThe purpose of this Act is to assist States
			 in improving the overall quality of child care services in the State by
			 requiring national criminal background checks of child care providers that are
			 licensed by the State or that receive funds under the Child Care and
			 Development Block Grant Act of 1990.
		3.Amendments
			(a)State
			 planSection 658E(c)(2) of
			 the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858c(c)(2))
			 is amended by adding at the end the following:
				
					(I)Criminal
				background checkCertify that
				the State will—
						(i)require each eligible child care provider
				(excluding an eligible child care provider described in section 658P(5)(B))
				that is licensed by the State or receives funds provided under this
				subchapter—
							(I)to obtain from the State a comprehensive
				criminal background check of—
								(aa)each employee who
				provides child care services;
								(bb)each applicant
				for employment to provide such services; and
								(cc)each family child
				care provider who provides or applies to provide such services;
								(II)to refuse to
				employ an individual to provide such services—
								(aa)if such individual was convicted, in the
				then most recent 5-year period ending on the date of receipt of such a criminal
				background check, of—
									(AA)a crime of violence (as defined in section
				20101 of subtitle A of title II of the Violent Crime Control and Law
				Enforcement Act of 1994 (42 U.S.C. 13701)); or
									(BB)a crime against a
				child for which the penalty exceeds imprisonment for a term exceeding 1
				year;
									(bb)to an eligible child without the
				supervision of an employee whose criminal background check satisfies the
				requirements of the subparagraph, pending receipt of such a criminal background
				check of such individual; and
								(cc)to an eligible child with the supervision
				of an employee whose criminal background check satisfies the requirements of
				the subparagraph and for a period exceeding 90 days, pending receipt of such a
				criminal background check of such individual; and
								(ii)carry out at the request of an eligible
				child care provider, as soon as practicable, a comprehensive criminal
				background check (at the State option for a fee not to exceed the actual cost
				to the State) of each employee of, and each applicant for employment by, a
				child care provider that is licensed by the State or receives funds provided
				under this subchapter by the State, and make the results of such check
				available to such provider and to such employee or applicant.
						At the
				request of a State, the Secretary may waive for 1 fiscal year the application
				of this subparagraph to the State if the State demonstrates a good faith effort
				to comply with the requirements specified in this subparagraph and its
				inability to so comply.(J)InspectionsThe State shall certify that each eligible
				child care provider (excluding an eligible child care provider described in
				section 658P(5)(B)) that is licensed by the State will be inspected not less
				frequently than at 3-month intervals.
					(K)TrainingThe State shall certify that each eligible
				child care provider (excluding an eligible child care provider described in
				section 658P(5)(B)) that receives funds provided under this subchapter will
				receive not less than—
						(i)40
				hours of initial training; and
						(ii)annually 24 hours
				of training that includes CPR, first aid, recognizing child abuse, basic safety
				and health, and child behavior and
				development.
						.
			(b)EnforcementSection 658I(b)(2) of the Child Care and
			 Development Block Grant Act of 1990 (42 U.S.C. 9858g(i)(b)(2)) is amended by
			 adding at the end the following:
				
					If a
				State fails to comply substantially with the requirements specified in section
				658e(c)(2)(I), the Secretary shall reduce by 10 percent the State allotment for
				the fiscal year following the fiscal year with respect to which noncompliance
				is
				found..
			4.Effective date;
			 application of amendmentsThis
			 Act and the amendments made by this Act shall take effect 2 years after the
			 date of the enactment of this Act.
		
